M. G. Harrison, J.

(concurring).

I concur, but
write to express my concern over past application of the great liberality standard. The genesis of this term is apparently from People v Bencheck, 360 Mich 430; 104 NW2d 191 (1960), and the reasons for its existence have received little careful analysis since that time. The focus in many subsequent decisions is on the application of "great liberality,” People v Ferns, 72 Mich App 479; 249 NW2d 868 (1976); People v Hatcher, 83 Mich App 307; 268 NW2d 389 (1978), lv den 405 Mich 823 (1979); People v Bentley, 94 Mich App 19; 287 NW2d 355 (1979), lv den 410 Mich 860 (1980); People v Rush, 104 Mich App 668; 305 NW2d 288 (1981), lv den 411 Mich 985 (1981); People v Sanders, 112 Mich App 585; 316 NW2d 266 (1982), lv den 413 Mich 917 (1982). This approach more often than not leads to an obvious result.
Bencheck was decided before the adoption of the meticulous rule relating to the acceptance of guilty pleas. At the time of Bencheck, the rule was summary in nature and there was no requirement for a factual recitation by the defendant before acceptance of a plea. Unfortunately, the well-reasoned opinion of People v Lewandowski, 58 Mich App 18; 226 NW2d 843 (1975), evidently fell on *538deaf ears, as it was reversed by the Supreme Court, 394 Mich 529; 232 NW2d 173 (1975). More recently, the additional protections of People v Killebrew, 416 Mich 189; 330 NW2d 834 (1982), have been made available to defendants.
Our criminal justice system has accorded defendants right after right, each perceived to be of constitutional proportions, which have distorted the delicate balance necessary for a fair and just system. Like a glacier which creeps forward and never retreats, every new addition is barely noticeable until placed in perspective. The plea-withdrawal process is such an example. We mandate a "fairness” to felons who admit guilt through a strict plea process requiring the accepting judge to ascertain knowledge of a defendant’s rights and to be satisfied of his or her complicity in the offense charged. Often this is done under oath. Yet, when the consequences are apparent, we permit the defendant to blithely assert innocence with the expectation of a second opportunity. Such an approach, in my opinion, demonstrates disregard for the system as a whole and erodes public confidence in the judicial process.
In light of the modern plea process, the plea-withdrawal process should place on the defendant the burden of persuading the trial court by clear and convincing evidence that there is merit to the request to withdraw the plea and should be limited to circumstances which go to the inherent trustworthiness of the plea itself such as the mental capacity of the defendant.